Exhibit 10.4







 

 
 
FORM OF RECEIVABLES PURCHASE AGREEMENT
 


 
between
 


 
BMW FINANCIAL SERVICES NA, LLC,
as Seller,
 
and
 


 
BMW FS SECURITIES LLC,
as Depositor
 


 


 
Dated as of September 18, 2019
 







--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE
ARTICLE I
CERTAIN DEFINITIONS
1
     
ARTICLE II
CONVEYANCE OF RECEIVABLES
3
     
SECTION 2.01
Conveyance of Receivables
3
SECTION 2.02
The Closing
4
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
4
     
SECTION 3.01
Representations and Warranties of the Depositor
4
SECTION 3.02
Representations and Warranties of the Seller
6
SECTION 3.03
Perfection Representations, Warranties and Covenants
12
     
ARTICLE IV
CONDITIONS
12
     
SECTION 4.01
Conditions to Obligation of the Depositor
12
SECTION 4.02
Conditions to Obligation of the Seller
13
     
ARTICLE V
COVENANTS OF THE SELLER AND THE DEPOSITOR
15
     
SECTION 5.01
Protection of Right, Title and Interest
15
SECTION 5.02
Other Liens or Interests
15
SECTION 5.03
Costs and Expenses
15
SECTION 5.04
Hold Harmless
15
SECTION 5.05
Compliance with the FDIC Rule
16
     
ARTICLE VI
MISCELLANEOUS PROVISIONS
16
     
SECTION 6.01
Obligations of Seller
16
SECTION 6.02
Repurchase Events
16
SECTION 6.03
Depositor Assignment of Repurchased Receivables
17
SECTION 6.04
Transfer to the Issuer
17
SECTION 6.05
Amendment
17
SECTION 6.06
Waivers
18
SECTION 6.07
Notices
18
SECTION 6.08
Costs and Expenses
18
SECTION 6.09
Representations of the Seller and the Depositor
18
SECTION 6.10
Confidential Information
18
SECTION 6.11
Headings and Cross-References
18
SECTION 6.12
Governing Law
18
SECTION 6.13
Counterparts
19
SECTION 6.14
Third Party Beneficiary
19
SECTION 6.15
No Proceedings
19

SCHEDULES
SCHEDULE I
Schedule of Receivables
SCHEDULE II
Location of Receivable Files
SCHEDULE III
Perfection Representations, Warranties and Covenants

i

--------------------------------------------------------------------------------

THIS RECEIVABLES PURCHASE AGREEMENT dated as of September 18, 2019, is between
BMW FINANCIAL SERVICES NA, LLC, a Delaware limited liability company (the
“Seller”), and BMW FS SECURITIES LLC, a Delaware limited liability company, as
depositor (the “Depositor”).
 
RECITALS
 
WHEREAS, in the regular course of its business, the Seller has purchased certain
motor vehicle retail installment sale contracts secured by new and used
automobiles, light trucks and motorcycles from certain motor vehicle dealers
directly or indirectly through BMW Bank of North America;
 
WHEREAS, the Seller and the Depositor wish to set forth the terms pursuant to
which such contracts are to be sold by the Seller to the Depositor; and
 
WHEREAS, the Depositor intends, concurrently with its purchase hereunder, to
convey all of its right, title and interest in and to all of such contracts to
BMW Vehicle Owner Trust 2019-A (the “Issuer”) pursuant to a Sale and Servicing
Agreement dated as of September 18, 2019 (the “Sale and Servicing Agreement”),
by and among the Issuer, the Depositor, the Sponsor, the Servicer, the
Administrator and the Custodian, and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”), and the Issuer intends to pledge
all of its right, title and interest in and to such contracts to the Indenture
Trustee pursuant to the Indenture dated as of September 18, 2019 (the
“Indenture”), by and between the Issuer and the Indenture Trustee.
 
NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:
 
ARTICLE I     CERTAIN DEFINITIONS
 
Terms not defined in this Agreement shall have the meanings assigned thereto in
the Sale and Servicing Agreement, the Underwriting Agreement or the Indenture,
as the case may be.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the following meanings (such
meanings to be equally applicable to the singular and plural forms of the terms
defined):
 
“Act” shall have the meaning specified in Section 3.01(h).
 
“Agreement” shall mean this Receivables Purchase Agreement, as the same may be
amended and supplemented from time to time.
 
“Bank Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement, dated as of September 18, 2019, between BMW Bank, as seller, and the
Depositor.
 
“BMW Bank” shall mean BMW Bank of North America.
 
“BMW FS” shall mean BMW Financial Services NA, LLC.
 

--------------------------------------------------------------------------------

“Conveyed Assets” shall have the meaning set forth in Section 2.01.
 
“Depositor” shall mean BMW FS Securities LLC, a Delaware limited liability
company, and its successors and assigns.
 
“Indenture” shall have the meaning set forth in the recitals.
 
“Issuer” shall have the meaning set forth in the recitals.
 
“Lien Certificate” means, with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable State to a secured party which indicates
that the lien of the secured party on such Financed Vehicle is recorded on the
original certificate of title.  In any jurisdiction in which the original
certificate of title is required to be given to the Obligor, the term “Lien
Certificate” shall mean only a certificate or notification issued to a secured
party.
 
“Prospectus” shall have the meaning set forth in the Underwriting Agreement.
 
“Purchase Price” shall have the meaning set forth in Section 2.01.
 
“Receivable” shall mean any Contract listed on Schedule I hereto (which Schedule
may be in the form of microfiche).
 
“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
“Registration Statement” means Registration Statement No. 333-229836 filed by
the Depositor with the Securities and Exchange Commission in the form in which
it became effective on March 12, 2019.
 
“Rules and Regulations” shall have the meaning specified in Section 3.01(i).
 
“Sale and Servicing Agreement” shall have the meaning set forth in the recitals.
 
“Schedule of Receivables” shall mean the list of Receivables annexed hereto as
Schedule I (which Schedule may be in the form of microfiche).
 
“Seller” shall mean BMW FS, and its successors and assigns.
 
“Transfer Date” shall mean the Closing Date.
 
“Underwriters” means each of Barclays Capital Inc., TD Securities (USA) LLC,
Wells Fargo Securities, LLC, BNP Paribas Securities Corp., HSBC Securities (USA)
Inc. and RBC Capital Markets, LLC.
 
“Underwriting Agreement” means the Underwriting Agreement, dated September 10,
2019, among BMW FS, the Depositor and Barclays Capital Inc., on behalf of itself
and as representative of the Underwriters, relating to BMW Vehicle Owner Trust
2019-A.
 
2

--------------------------------------------------------------------------------

ARTICLE II     CONVEYANCE OF RECEIVABLES
 
SECTION 2.01  Conveyance of Receivables.
 
(a) In consideration of the Depositor’s delivery to or upon the order of the
Seller on the Closing Date of $1,146,487,138.68 (the “Purchase Price”), the
Seller does hereby sell, transfer, assign, set over and otherwise convey to the
Depositor, without recourse (subject to the obligations of the Seller herein)
all right, title, and interest of the Seller in and to the following assets and
property whether now owned or existing or hereafter acquired or arising:
 
(i) the Receivables and all moneys received thereon after the close of business
on July 31, 2019;
 
(ii) the security interests in the Financed Vehicles and any accessions thereto
granted by Obligors pursuant to the Receivables and any other interest of the
Seller in such Financed Vehicles;
 
(iii)       any Liquidation Proceeds and Recoveries and any other proceeds with
respect to the Receivables from claims on any theft, physical damage, credit
life or disability insurance policies covering Financed Vehicles or Obligors,
including any vendor’s single interest or other collateral protection insurance
policy;
 
(iv)      any property that shall have secured a Receivable and that shall have
been acquired by or on behalf of the Seller;
 
(v) all documents and other items contained in the Receivable Files;
 
(vi)       all proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement and all rights against BMW Bank pursuant to one or more bills
of sale pursuant to which the Seller acquired the Receivables; and
 
(vii)      the proceeds of any and all of the foregoing (collectively, with the
assets listed in clauses (i) through (vi) above, the “Conveyed Assets”).
 
(b) For all non-tax purposes, the Seller and the Depositor intend that the
transfer of assets by the Seller to the Depositor pursuant to this Agreement be
a sale of the ownership interest in such assets to the Depositor, rather than
the mere granting of a security interest to secure a borrowing.  In the event,
however, that such transfer is deemed not to be a sale but to be a grant of a
mere security interest to secure a borrowing, the Seller shall be deemed to have
hereby granted, and does hereby grant, to the Depositor a first priority
security interest in all right, title and interest of the Seller in and to the
Conveyed Assets, whether now owned or existing or hereafter acquired or arising,
and all accounts, money, chattel paper, securities, instruments, documents,
deposit accounts, certificates of deposit, letters of credit, advices of credit,
banker’s acceptances, uncertificated securities, general intangibles, contract
rights, goods and other property consisting of, arising from or relating to such
Conveyed Assets, which security interest shall be perfected, to secure a debt in
the amount equal to the Purchase Price
 
3

--------------------------------------------------------------------------------

(less payments of principal previously received in respect of the Receivables)
plus interest at a rate equal to the weighted average of the interest rates
payable on the Receivables.  Pursuant to the Sale and Servicing Agreement and
Section 6.04 hereof, the Depositor may sell, transfer and assign to the Issuer
(i) all or any portion of the assets assigned to the Depositor hereunder, (ii)
all or any portion of the Depositor’s rights against the Seller under this
Agreement and (iii) all proceeds thereof.  Such assignment may be made by the
Depositor with or without an assignment by the Depositor of its rights under
this Agreement, and without further notice to or acknowledgement from the
Seller.  The Seller waives, to the extent permitted under applicable law, all
claims, causes of action and remedies, whether legal or equitable (including any
right of setoff), against the Depositor or any assignee of the Depositor
relating to such action by the Depositor in connection with the transactions
contemplated by the Sale and Servicing Agreement.  Because (i) the Depositor
intends to convey all of its right, title and interest in and to the Receivables
to the Issuer pursuant to the Sale and Servicing Agreement, (ii) the Issuer
intends to pledge all of its right, title and interest in and to the Receivables
to the Indenture Trustee pursuant to the Indenture, (iii) the Seller intends
that the transfer of Receivables pursuant to this Agreement be a sale of the
ownership interest in such Receivables to the Depositor, and (iv) the parties
intend that the Indenture Trustee have a direct security interest in the
Receivables, if the transfer of the Receivables pursuant to this Agreement is
deemed to be a grant of a security interest to secure a borrowing, the foregoing
grant by the Seller of a security interest in the Receivables to secure a debt
in the amount of the debt described above shall be deemed to be, and the Seller
hereby grants, a direct security interest in the Receivables to the Indenture
Trustee for the benefit of the Noteholders to secure the debt described above.
 
SECTION 2.02  The Closing.  The sale and purchase of the Receivables shall take
place at a closing at the offices of Morgan, Lewis & Bockius LLP, 101 Park
Avenue, New York, New York 10178 on the Closing Date, simultaneously with the
closing under (a) the Sale and Servicing Agreement, (b) the Indenture, (c) the
Bank Receivables Purchase Agreement and (d) the Trust Agreement.
 
ARTICLE III      REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01  Representations and Warranties of the Depositor.  The Depositor
hereby represents and warrants as follows to the Seller and the Indenture
Trustee as of the date hereof and the Transfer Date:
 
(a) Organization and Good Standing.  The Depositor is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted.
 
(b) Due Qualification.  The Depositor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions, including a license
pursuant to the Pennsylvania Motor Vehicle Sales Finance Act and the Maryland
Code Financial Institutions, Title 11, Subtitle 4, where the failure to do so
would materially and adversely affect the Depositor’s ability to acquire the
Receivables or the validity or enforceability of the Receivables.
 
4

--------------------------------------------------------------------------------

(c) Power and Authority.  The Depositor has the limited liability company power
and authority to execute and deliver this Agreement and the other Basic
Documents to which it is a party and to carry out their respective terms; the
Depositor has full power and authority to sell and assign the property to be
sold and assigned to and deposited with the Issuer, and the Depositor shall have
duly authorized such sale and assignment to the Issuer by all necessary limited
liability company action; and the execution, delivery and performance of this
Agreement and the other Basic Documents to which the Depositor is a party have
been duly authorized by the Depositor by all necessary limited liability company
action.
 
(d) Binding Obligation.  This Agreement and the other Basic Documents to which
the Depositor is a party, when duly executed and delivered by the other parties
hereto and thereto shall constitute legal, valid and binding obligations of the
Depositor, enforceable against the Depositor in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally and to general principles of equity
(whether applied in a proceeding at law or in equity).
 
(e) No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the limited liability
company agreement or certificate of formation of the Depositor, or any
indenture, agreement or other instrument to which the Depositor is a party or by
which it is bound, or violate any law, rules or regulation applicable to the
Depositor of any court or federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Depositor.
 
(f) No Proceedings.  There are no proceedings or investigations pending or, to
the Depositor’s knowledge, threatened against the Depositor before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Depositor or its properties (i) asserting the
invalidity of this Agreement or any other Basic Document to which the Depositor
is a party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Basic Document to which the
Depositor is a party or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document to which the Depositor is a party.
 
(g) No Consents.  The Depositor is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization, or
declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.
 
(h) The Depositor, and the Securities being offered in connection with the
transactions described in this Agreement and the Basic Documents, meet the
requirements for use of Form SF-3 under the Securities Act of 1933, as amended
(the “Act”), and the Depositor has filed with the Commission the Registration
Statement on such Form, including a form of prospectus, for the registration
under the Act of the offering and sale of the Securities.
 
5

--------------------------------------------------------------------------------

(i) On the date of this Agreement, the Registration Statement will comply in all
material respects with the applicable requirements of the Act, and the
respective rules and regulations of the Commission thereunder (the “Rules and
Regulations”).
 
(j) On the date of this Agreement, the Depositor is not aware of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or the institution or threat of any proceeding for that
purpose.
 
SECTION 3.02  Representations and Warranties of the Seller.
 
(a) The Seller hereby represents and warrants as follows to the Depositor and
the Indenture Trustee as of the date hereof and as of the Transfer Date:
 
(i) Organization and Good Standing.  The Seller has been duly  organized and is
validly existing as a limited liability company under the laws of the State of
Delaware, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted.
 
(ii) Due Qualification.  The Seller is duly authorized to transact business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all  jurisdictions in which the ownership
or lease of property or the conduct of its business shall require such
qualifications and in which the failure to be so authorized would have a
material adverse effect on the business, properties, assets, or condition
(financial or other) of the Seller and its subsidiaries, considered as one
enterprise.
 
(iii)       Power and Authority; Binding Obligation.  The Seller has the  power
and authority to make, execute, deliver and perform this Agreement and all of
the transactions contemplated under this Agreement and the other Basic Documents
to which the Seller is a  party, and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Basic
Documents to which the Seller is a party.  When executed and delivered, this
Agreement and the other Basic Documents to which the Seller is a  party will
constitute legal, valid and binding obligations of the Seller enforceable in
accordance with their respective terms, except as enforcement of such terms may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by the availability of equitable remedies.
 
(iv)       No Violation.  The execution, delivery and performance by the  Seller
of this Agreement and the other Basic Documents to which the Seller is a party
will not violate any provision of any existing  state, federal or, to the best
knowledge of the Seller, local law or regulation or any order or decree of any
court applicable to the Seller or any provision of the limited liability company
agreement of the Seller, or constitute a breach of any mortgage,
 
6

--------------------------------------------------------------------------------

indenture, contract or other agreement to which the Seller is a party or by
which the Seller may be bound or result in the creation or imposition of any
lien upon any of the Seller’s properties pursuant to any such mortgage,
indenture, contract or other agreement (other than this Agreement).
 
(v) No Proceedings.  There are no proceedings or investigations pending or, to
the Seller’s knowledge, threatened against the Seller before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties (i) asserting the
invalidity of this Agreement or any other Basic Document, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document or (iii) seeking any determination or
ruling that might materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this  Agreement
or any other Basic Document.
 
(vi)       Chief Executive Office and Principal Place of Business.  The chief
executive office and the principal place of business of the Seller for the
previous five years is 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey
07677.
 
(vii)       No Consents.  The Seller is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization,
or declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.
 
(viii)      No Notice.  The Seller represents and warrants that it acquired
title to the Receivables in good faith, without notice of any adverse claim.
 
(ix)        Bulk Transfer.  The Seller represents and warrants that the
transfer, assignment and conveyance of the Receivables by the Seller pursuant to
this Agreement is not subject to the bulk transfer laws or any similar statutory
provisions in effect in any applicable jurisdiction.
 
(x)  Seller Information.  No certificate of an officer, statement or document
furnished in writing or report delivered pursuant to the terms hereof by the
Seller contains any untrue statement of a material fact or omits to state any
material fact necessary to make the certificate, statement, document or report
not misleading.
 
(xi)        Ordinary Course.  The transactions contemplated by this Agreement
and the other Basic Documents to which the Seller is a party are in the ordinary
course of the Seller’s business.
 
7

--------------------------------------------------------------------------------

(xii)        Solvency.  The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.
 
(xiii)       Legal Compliance.  The Seller is not in violation of, and the
execution and delivery of this Agreement and the other Basic Documents to which
the Seller is a party by it and its performance and compliance with the terms of
this Agreement and the other Basic Documents to which the Seller is a party will
not constitute a violation with respect to, any order or decree of any court or
any order or regulation of any federal, state, municipal or governmental agency
having jurisdiction, which violation would materially and adversely affect the
Seller’s condition (financial or otherwise) or operations or any of the Seller’s
properties or materially and adversely affect the performance of any of its
duties under the Basic Documents.
 
(xiv)        Creditors.  The Seller is not selling the Receivables to the
Depositor with any intent to hinder, delay or defraud any of its creditors.
 
(xv)         Schedule of Receivables.  The information set forth in Schedule I
to this Agreement is true and correct in all material respects as of the close
of business on the Cutoff Date.
 
(xvi)         Marking Records.  By the Transfer Date, the Seller will have
caused its computer and accounting records relating to each Receivable to be
marked to show that such Receivables have been sold to the Depositor by the
Seller and transferred and assigned by the Depositor to the Issuer in accordance
with the terms of the Sale and Servicing Agreement and pledged by the Issuer to
the Indenture Trustee in accordance with the terms of the Indenture.
 
(xvii)        Computer Tape.  The computer tape regarding the Receivables made
available by the Seller to the Depositor is complete and accurate in all
material respects as of the Cutoff Date.
 
(xviii)        No Adverse Selection.  No selection procedures (other than those
specified herein) believed by the Seller to be adverse to the Noteholders or the
Certificateholders were utilized in selecting the Receivables.
 
(xix)          Intention to Sell.  It is the intention of the Seller that the
transfers and assignments herein contemplated constitute sales of the
Receivables from the Seller to the Depositor and that the beneficial interest in
and title to the Receivables not be part of the debtor’s estate in the event of
the appointment of a receiver or conservator for the Seller under any
receivership, bankruptcy law, insolvency or banking law.
 
(xx)            Servicing.  Each Receivable has been serviced in conformity with
all applicable laws, rules and regulations and in conformity with the Seller’s
 
8

--------------------------------------------------------------------------------

policies and procedures which are consistent with customary prudent industry
standards.
 
(xxi)          Dealer Agreement.  Each Dealer that sold a Receivable to the
Seller (or BMW Bank) has entered into a Dealer Agreement and such Dealer
Agreement, together with the assignment and related documentation signed by the
Dealer, constitutes the entire agreement between the Seller (or BMW Bank) and
such Dealer with respect to the sale of such Receivable to the Seller (or BMW
Bank).  Each such Dealer Agreement is in full force and effect and is the legal,
valid and binding obligation of such Dealer; there have been no material
defaults by the Seller (or BMW Bank) under such Dealer Agreement; the Seller (or
BMW Bank) has fully performed all of its obligations under such Dealer
Agreement; the Seller (or BMW Bank) has not made any statements or
representations to such Dealer (whether written or oral) inconsistent with any
term of such Dealer Agreement; the purchase price (as specified in related
Dealer Agreement) for such Receivable has been paid in full, other than any
dealer reserve, by the Seller (or BMW Bank); and any payment owed to such Dealer
by the Seller (or BMW Bank) is a corporate obligation of the Seller (or BMW
Bank).
 
(xxii)           Receivable Files Complete.  There exists a Receivable File
pertaining to each Receivable and such Receivable File contains, without
limitation, (A) a fully executed or electronically authenticated original of the
Receivable, (B) the original Lien Certificate or application therefor together
with such other documents that the Seller shall keep on file in accordance with
its customary procedures evidencing the security interest of the Seller in the
related Financed Vehicle, and (C) any and all other documents that the Servicer
shall have kept on file in accordance with its customary procedures relating to
a Receivable, an Obligor or a Financed Vehicle.  Each of such documents that is
required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All blanks on any form described in clauses (A), (B) and
(C) of this paragraph have been properly filled in and each form has otherwise
been correctly prepared in all material respects.  Notwithstanding the above,
the complete Receivable File for each Receivable, (x) shall fulfill the
documentation requirements of the Seller’s credit policies as in effect on the
date of origination of such Receivable and (y) is in possession of the Servicer
and/or Custodian, as applicable, at the location set forth on Schedule II hereto
(except that, in the case of any Receivable constituting “electronic chattel
paper”, the “authoritative copy” (as such term is used in Section 9-105 of the
UCC) of such Receivable shall be maintained by the Servicer in a computer system
such that the Servicer maintains “control” (as such term is used in Section
9-105 of the UCC) over such authoritative copy on the Transfer Date.  The
blanket power of attorney granted to the Indenture Trustee and the original Lien
Certificate are the only documents necessary to permit the Indenture Trustee to
submit the Lien Certificate for each Financed Vehicle for retitling in the name
of the Indenture
 
9

--------------------------------------------------------------------------------

Trustee as secured party in the event such retitling were required or otherwise
permitted under the Basic Documents.
 
(b) The Seller makes the following representations and warranties with respect
to the Receivables, on which the Depositor relies in accepting the Receivables
and in transferring the Receivables to the Issuer under the Sale and Servicing
Agreement, and on which the Issuer relies in pledging the same to the Indenture
Trustee.  Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Transfer Date, but shall survive the
sale, transfer and assignment of the Receivables to the Depositor, the
subsequent sale, transfer and assignment of the Receivables by the Depositor to
the Issuer pursuant to the Sale and Servicing Agreement and the pledge of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture.
 
(i)             Each Receivable (a) was originated in the United States of
America by the Seller (in the case of any Receivable originated through the
“Lease to Loan” program), by BMW Bank (in the case of any Receivable acquired by
the Seller from BMW Bank) or by a Dealer located in the United States of
America, in each case in the ordinary course of such originator’s business and
in compliance with the Seller’s customary credit policies and practices as of
the date of origination or acquisition of such Receivable, (b) is payable in
United States dollars, (c) has been fully and properly executed or
electronically authenticated by the parties thereto, (d) except in the case of
any Receivable originated through the “Lease to Loan” program or acquired by the
Seller from BMW Bank, has been (i) purchased by the Seller from the Dealer under
an existing Dealer Agreement and (ii) validly assigned by such Dealer to the
Seller, and (e) in the case of any Receivable purchased by the Seller from BMW
Bank, has been (i) purchased by the Seller from BMW Bank under an existing
purchase agreement and (ii) validly assigned by BMW Bank to the Seller.
 
(ii)            As of the Closing Date, the Seller has, or has started
procedures that will result in the Seller having, a perfected, first priority
security interest in the Financed Vehicle related to each Receivable, which
security interest was validly created and has been assigned by the Seller to the
Depositor, and will be assigned by the Depositor to the Issuer.  The Lien
Certificate for each Financed Vehicle shows the Seller or BMW Bank named as the
original secured party (or a properly completed application for such Lien
Certificate has been completed).
 
(iii)           Each Receivable is on a form contract containing customary and
enforceable provisions such that the rights and remedies of the holder thereof
are adequate for realization against the collateral of the benefits of the
security, and represents the genuine, legal, valid and binding payment
obligation of the Obligor thereon, enforceable by the holder thereof in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights in general and by general
 
10

--------------------------------------------------------------------------------

principles of equity and consumer protection laws, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
 
(iv)            Each Receivable (a) provides for fixed level monthly payments
(provided that the payment in the last month of the term of the Receivable may
be different from the level scheduled payments) that fully amortize the Amount
Financed by maturity and yield interest at the APR and (b) amortizes using the
Simple Interest Method.
 
(v)             To the Seller’s knowledge, each Receivable complied in all
material respects at the time it was originated with all requirements of
applicable laws.
 
(vi)            None of the Receivables is due from the United States of America
or any State or any agency, department, subdivision or instrumentality thereof.
 
(vii)            To the best of the Seller’s knowledge, as of the Cutoff Date,
no Obligor of a Receivable is or has been, since the origination of the related
Receivable, the subject of a bankruptcy proceeding.
 
(viii)           As of the Cutoff Date, none of the Receivables has been
satisfied, subordinated or rescinded, nor has any Financed Vehicle been released
from the lien of the related Receivable in whole or in part, and, to the
Seller’s knowledge, no Receivable is subject to any right of rescission, setoff,
counterclaim, dispute or defense.
 
(ix)             None of the terms of any Receivable has been deferred or
otherwise modified except by instruments or documents identified in the related
Receivable File.
 
(x)              None of the Receivables has been originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or the Sale and Servicing Agreement or the pledge of such Receivable
under the Indenture.
 
(xi)             Immediately prior to the transfers and assignments herein
contemplated, the Seller has good and marketable title to the Receivable free
and clear of all Liens (other than pursuant to the Basic Documents) and,
immediately upon the transfer and assignment thereof, the Depositor will have
good and marketable title to each Receivable, free and clear of all Liens (other
than pursuant to the Basic Documents).
 
(xii)            Each Receivable constitutes “tangible chattel paper” or
“electronic chattel paper” within the meaning of the applicable UCC.  With
respect to any Receivable constituting “electronic chattel paper”, there is only
one “authoritative copy” of the Receivable and with respect to any Receivable
 
11

--------------------------------------------------------------------------------

constituting “tangible chattel paper”, there is no more than one original
executed copy of such Receivable.
 
(xiii)           Except for a payment that is no more than 29 days past due, no
payment default exists on any Receivable as of the Cutoff Date.
 
(xiv)           The Seller, in accordance with its customary procedures, has
determined that the Obligor has obtained physical damage insurance covering each
Financed Vehicle and, under the terms of the related Receivable, the Obligor is
required to maintain such insurance.
 
(xv)             No Receivable has a maturity date later than the last day of
the Collection Period immediately preceding the maturity date of the latest
maturing class of Notes.
 
(xvi)            Each Receivable had an original maturity of not less than 13 or
more than 72 months.
 
(xvii)           All of the Receivables, as of the Cutoff Date, are due from
Obligors with garaging addresses within the United States of America, its
territories and possessions.
 
(xviii)          Each Receivable had a first scheduled payment due on or prior
to 45 calendar days after the origination date thereof.
 
(xix)            As of the Cutoff Date, each Receivable has a remaining term of
at least 3 months and no more than 72 months.
 
(xx)             As of the Cutoff Date, each Receivable has a remaining balance
of at least $1,500.
 
(xxi)            The Obligor with respect to each Receivable has made at least
one scheduled payment.
 
SECTION 3.03  Perfection Representations, Warranties and Covenants.  The Seller
hereby makes the perfection representations, warranties and covenants set forth
on Schedule III hereto to the Depositor, and the Depositor shall be deemed to
have relied on such representations, warranties and covenants in acquiring the
Receivables.
 
ARTICLE IV     CONDITIONS
 
SECTION 4.01  Conditions to Obligation of the Depositor.  The obligation of the
Depositor to purchase the Receivables is subject to the satisfaction of the
following conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Seller hereunder shall be true and correct on the Transfer Date with the
same effect as if then made, and the Seller shall have performed all obligations
to be performed by it hereunder on or prior to the Transfer Date.
 
12

--------------------------------------------------------------------------------

(b) Computer Files Marked.  The Seller shall, at its own expense, on or prior to
the Transfer Date, indicate in its computer files that the Receivables have been
sold to the Depositor by the Seller pursuant to this Agreement and transferred
and assigned by the Depositor to the Issuer in accordance with the terms of the
Sale and Servicing Agreement and pledged by the Issuer to the Indenture Trustee
in accordance with the Indenture and deliver to the Depositor the Schedule of
Receivables, certified by the Seller’s President, Vice President or Treasurer to
be true, correct and complete.
 
(c) Documents To Be Delivered by the Seller on the Transfer Date:
 
(i) Evidence of UCC Filing.  On or prior to the Closing Date, the Seller shall
record and file, at its own expense, a UCC-1 financing statement in the State of
Delaware and in each other jurisdiction required by applicable law, naming the
Seller, as seller or debtor, and naming the Depositor, as secured party,
describing the Receivables and the other assets assigned to the Depositor
pursuant to Section 2.01 hereof meeting the requirements of the laws of each
such jurisdiction and in such manner as is necessary to perfect the sale,
transfer, assignment and conveyance of the Receivables and such other assets to
the Depositor.  The Seller shall deliver to the Depositor a file-stamped copy or
other evidence satisfactory to the Depositor of such filing on or prior to the
Transfer Date.
 
(ii) Opinions of Seller’s Counsel.  On or prior to the Closing Date, the
Depositor shall have received the opinions of counsel to the Seller, in form and
substance satisfactory to the Depositor.
 
(iii)       Other Documents.  Such other documents as the Depositor may
reasonably request.
 
(d) Other Transactions.  The transactions contemplated by the Sale and Servicing
Agreement, the Bank Receivables Purchase Agreement, the Indenture and the Trust
Agreement to be consummated on the Transfer Date shall be consummated on such
date.
 
SECTION 4.02  Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the Receivables to the Depositor is subject to the satisfaction
of the following conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Depositor hereunder shall be true and correct on the Transfer Date with the
same effect as if then made, and the Depositor shall have performed all
obligations to be performed by it hereunder on or prior to the Transfer Date.
 
(b) Receivables Purchase Price.  On the Transfer Date, the Depositor shall have
delivered to the Seller the Purchase Price.
 
(c) Opinion of Counsel.  The Depositor shall have furnished to the Seller an
opinion of counsel, dated the Closing Date, to the effect that:
 
13

--------------------------------------------------------------------------------

(i) the Depositor has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to own its properties and conduct its business as
described in the Prospectus;
 
(ii) each of this Agreement, the Sale and Servicing Agreement, the Bank
Receivables Purchase Agreement and the Trust Agreement has been duly authorized,
executed and delivered by the Depositor and constitutes a legal, valid and
binding obligation of the Depositor, enforceable against the Depositor in
accordance with its terms except as limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, receivership, conservatorship
or similar laws relating to or affecting creditors’ rights generally or the
rights of creditors, and except that such counsel need express no opinion as to
the availability of equitable remedies or the enforceability of rights of
indemnification for violations of federal securities laws;
 
(iii)       no consent, approval, authorization or order of, or filing with, any
court or governmental agency or body is required for the consummation by the
Depositor of the transactions contemplated herein or in the Sale and Servicing
Agreement, the Bank Receivables Purchase Agreement, the Trust Agreement or the
Indenture, except such as may be required under the blue sky or securities laws
of any jurisdiction in connection with the purchase and sale of the Notes by the
Underwriters, the filing of the UCC-1 financing statements relating to the
conveyance of the Receivables and the Conveyed Assets (as defined herein) by the
Seller to the Depositor and of the Receivables and the Conveyed Assets (as
defined in the Sale and Servicing Agreement) by the Depositor to the Issuer and
of the Collateral by the Issuer to the Indenture Trustee for the benefit of the
Noteholders and the filing of the UCC-1 financing statement relating to the
security interests in the Eligible Investments included in the Reserve Account,
and such other approvals (which shall be specified in such opinion) as have been
obtained and such filings as have been made or are in the process of being made;
and
 
(iv)     none of the issue and sale of the Notes and Certificates, the execution
and delivery of this Agreement, the Bank Receivables Purchase Agreement, the
Sale and Servicing Agreement or the Trust Agreement, the consummation of any
other of the transactions herein or therein contemplated or the fulfillment of
the terms hereof or thereof will conflict with, result in a breach or violation
of, or constitute a default under, the limited liability company agreement or
certificate of formation of the Depositor or the terms of any indenture or other
agreement or instrument known to such counsel and to which the Depositor is a
party or by which it is bound, or any judgment, order or decree known to such
counsel to be applicable to the Depositor of any court, regulatory body,
administrative agency, governmental body, or arbitrator having jurisdiction over
the Depositor.
 
14

--------------------------------------------------------------------------------

(d) Other Transactions.  The transactions contemplated by the Sale and Servicing
Agreement, the Bank Receivables Purchase Agreement, the Indenture and the Trust
Agreement to be consummated on the Transfer Date shall be consummated on such
date.
 
ARTICLE V      COVENANTS OF THE SELLER AND THE DEPOSITOR
 
The Seller and the Depositor agree with each other, respectively, and the
Indenture Trustee as follows:
 
SECTION 5.01  Protection of Right, Title and Interest.
 
(a) Filings.  The Seller shall cause at its own expense all financing statements
and continuation statements and any other necessary documents covering the
right, title and interest of the Seller, the Depositor, the Issuer and the
Indenture Trustee, respectively, in and to the Receivables and the other
property included in the Trust Estate to be promptly filed and at all times to
be kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Depositor hereunder, the Issuer under the Sale and Servicing
Agreement and the Indenture Trustee under the Indenture in and to the
Receivables and the other property included in the Trust Estate.  The Seller
shall deliver to the Depositor and the Indenture Trustee file-stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recordation, registration or filing. 
The Depositor shall cooperate fully with the Seller in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this paragraph.
 
(b) Name Change.  If the Seller makes any change in its jurisdiction of
organization (within the meaning of the applicable UCC), name or corporate
structure that would make any financing statement or continuation statement
filed in accordance with paragraph (a) above seriously misleading within the
applicable provisions of the UCC or any title statute, the Seller shall give the
Depositor, the Indenture Trustee and the Owner Trustee written notice thereof at
least forty-five (45) days prior to such change and shall promptly file such
financing statements or amendments as may be necessary to continue the
perfection of the Depositor’s interest in the Conveyed Assets.
 
SECTION 5.02  Other Liens or Interests.  Except for the conveyances hereunder
and pursuant to the Basic Documents, the Seller shall not sell, pledge, assign
or transfer to any Person, or grant, create, incur, assume, or suffer to exist
any Lien on, or any interest in, to or under the Conveyed Assets, and the Seller
shall defend the right, title and interest of the Depositor, the Issuer and the
Indenture Trustee in, to and under the Conveyed Assets against all claims of
third parties claiming through or under the Seller.
 
SECTION 5.03  Costs and Expenses.  The Seller agrees to pay all reasonable costs
and disbursements in connection with the perfection, as against all third
parties, of the Depositor’s, the Issuer’s and the Indenture Trustee’s right,
title and interest in and to the Receivables and the other property included in
the Trust Estate.
 
SECTION 5.04  Hold Harmless.  The Seller shall protect, defend, indemnify and
hold the Depositor, the Issuer, the Noteholders, the Underwriters and their
respective assigns and
 
15

--------------------------------------------------------------------------------

their employees, officers and directors harmless from and against all losses,
liabilities, claims and damages of every kind and character, including any legal
or other expenses reasonably incurred, as incurred, resulting from or relating
to or arising out of (i) the inaccuracy, nonfulfillment or breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement, (ii) any legal action, including, without limitation, any
counterclaim, that has either been settled by the litigants or has proceeded to
judgment by a court of competent jurisdiction, in either case to the extent it
is based upon alleged facts that, if true, would constitute a breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement, or (iii) any failure of a Receivable to be originated in compliance
with all applicable requirements of law.  These indemnity obligations shall be
in addition to any obligation that the Seller may otherwise have.
 
SECTION 5.05  Compliance with the FDIC Rule.  The Seller shall (i) perform the
covenants set forth in Article XII of the Indenture applicable to it (including
as “servicer” and “issuing entity”, each as defined in Section 12.01(c) of the
Indenture) and (ii) facilitate compliance with Article XII of the Indenture by
the FDIC Rule Parties.
 
ARTICLE VI      MISCELLANEOUS PROVISIONS
 
SECTION 6.01  Obligations of Seller.  The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.
 
SECTION 6.02  Repurchase Events.  The Seller hereby covenants and agrees with
the Depositor for the benefit of the Depositor, the Indenture Trustee, the
Issuer, the Owner Trustee, the Certificateholders and the Noteholders that the
occurrence of a breach of any of the Seller’s representations and warranties
contained in Section 3.02(b) that materially and adversely affects the interests
of the Issuer, the Indenture Trustee, the Owner Trustee, the Certificateholders
or the Noteholders in any Receivable, without regard to any limitation set forth
in such representation or warranty concerning the knowledge of the Seller as to
the facts stated therein, shall constitute an event obligating the Seller to
repurchase the Receivables to which such failure or breach is applicable from
the Issuer on or before the last day of the second Collection Period following
the Collection Period in which it discovers or receives notice of such failure
or breach (or, at the Seller’s election the last day of the first Collection
Period following the Collection Period in which it discovers or receives notice
of such breach), unless any such failure or breach shall have been cured in all
material respects by such date.  In consideration of such repurchase, the Seller
shall deposit or cause to be deposited, into the Collection Account, an amount
equal to the Purchase Amount with respect to such Receivable on or prior to such
date of such repurchase, and shall notify the Indenture Trustee and the Servicer
of such deposit.  The Seller further agrees that it shall promptly deposit or
cause to be deposited into the Collection Account, the Dealer Recourse Amount
related to any Receivable in satisfaction of any Purchase Amount in respect of
such Receivable that is due and which remains unpaid by the Seller.
 
Upon receipt by the Seller of a Review Report from the Asset Representations
Reviewer pursuant to Section 3.08 of the Asset Representations Review Agreement,
the Seller will evaluate such Review Report to determine whether any applicable
Receivable should be
 
16

--------------------------------------------------------------------------------

repurchased as a result of a breach of any representation or warranty made by
the Seller in Section 3.02(b).
 
SECTION 6.03  Depositor Assignment of Repurchased Receivables.  With respect to
all Receivables repurchased by the Seller pursuant to this Agreement, the
Depositor shall assign, without recourse, representation or warranty, to the
repurchasing Seller all of the Depositor’s right, title and interest in and to
such Receivables and all security and documents relating thereto.
 
SECTION 6.04  Transfer to the Issuer.  The Seller acknowledges and agrees that
(1) the Depositor will, pursuant to the Sale and Servicing Agreement, transfer
and assign the Conveyed Assets and assign its rights under this Agreement with
respect thereto to the Issuer and, pursuant to the Indenture, the Issuer will
pledge the Conveyed Assets to the Indenture Trustee, and (2) the representations
and warranties contained in this Agreement and the rights of the Depositor under
this Agreement, including under Section 6.02, are intended to benefit the Issuer
and the Noteholders.  The Seller hereby consents to such transfers and
assignments and agrees that enforcement of a right or remedy hereunder by the
Indenture Trustee, the Owner Trustee or the Issuer, including the right to
require the Seller to repurchase any Receivable pursuant to Section 6.02, shall
have the same force and effect as if the right or remedy had been enforced or
executed by the Depositor, and agrees that no such party shall be obligated to
exercise any such rights through the Depositor.
 
SECTION 6.05  Amendment.  This Agreement may be amended from time to time, with
prior written notice to the Rating Agencies, but without the consent of the
Noteholders or the Certificateholders, by a written amendment duly executed and
delivered by the Seller and the Depositor, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders or
Certificateholders; provided that such amendment shall not, as evidenced by an
Opinion of Counsel, materially and adversely affect the interest of any
Noteholder or Certificateholder; provided further, that such action shall be
deemed not to adversely affect in any material respect the interests of any
Noteholder or Certificateholder and no Opinion of Counsel to that effect shall
be required if the Rating Agency Condition is satisfied with respect to each
Rating Agency.  This Agreement may also be amended by the Seller and the
Depositor, with prior written notice to the Rating Agencies and the prior
written consent of Holders of Notes evidencing at least a majority of the
Outstanding Amount of the Notes and the Holders (as defined in the Trust
Agreement) of outstanding Certificates evidencing not less than a majority of
the outstanding aggregate Certificate Percentage Interest (as defined in the
Trust Agreement), for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders or the Certificateholders; provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that are required to be made for the benefit of
Noteholders or Certificateholders or (ii) reduce the aforesaid percentage of the
Notes or the Certificates that is required to consent to any such amendment,
without the consent of the Holders of all the Outstanding Notes and all of the
Certificates.
 
17

--------------------------------------------------------------------------------

SECTION 6.06  Waivers.  No failure or delay on the part of the Depositor, the
Issuer or the Indenture Trustee in exercising any power, right or remedy under
this Agreement or any bill of sale shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or remedy preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy.
 
SECTION 6.07  Notices.  All demands, notices and communications under this
Agreement shall be in writing, personally delivered, and followed by first class
mail, or mailed by certified mail, return receipt requested, and shall be deemed
to have been duly given upon receipt (a) in the case of the Depositor, to 300
Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice
President-Finance & CFO; (b) in the case of the Servicer, Administrator and
Custodian, to 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677,
Attention: Vice President of-Finance & CFO; (c) in the case of the Seller, 300
Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice President
of Finance & CFO; (d) in the case of the Issuer or the Owner Trustee, at the
Corporate Trust Office (as defined in the Trust Agreement); (e) in the case of
S&P, to 55 Water Street, New York, New York 10041-0003, Attention: Asset Backed
Surveillance Department, 32nd Floor, Email: Servicer_reports@sandp.com; and (f)
in the case of Fitch, to 33 Whitehall Street, New York, New York 10004, Email:
notifications.abs@fitchratings.com, Fax: 212‑514-9879; or, as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.
 
SECTION 6.08  Costs and Expenses.  The Seller shall pay all expenses incident to
the performance of its obligations under this Agreement and the Seller agrees to
pay all reasonable out-of-pocket costs and expenses of the Depositor, in
connection with the perfection as against third parties of the Depositor’s, the
Issuer’s and the Indenture Trustee’s right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.
 
SECTION 6.09  Representations of the Seller and the Depositor.  The respective
agreements, representations, warranties and other statements by the Seller and
the Depositor set forth in or made pursuant to this Agreement shall remain in
full force and effect and will survive the closing under Section 2.02 and the
transfers and assignments referred to in Section 6.04.
 
SECTION 6.10  Confidential Information.  The Depositor agrees that it will
neither use nor disclose to any Person the names and addresses of the Obligors,
except in connection with the enforcement of the Depositor’s rights hereunder,
under the Receivables, under the Sale and Servicing Agreement or any other Basic
Document, or as required by any of the foregoing or by law.
 
SECTION 6.11  Headings and Cross-References.  The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to section names or numbers are to such Sections of this Agreement.
 
SECTION 6.12  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW
 
18

--------------------------------------------------------------------------------

PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 6.13  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.
 
SECTION 6.14  Third Party Beneficiary.  The Indenture Trustee is an express
third party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement as if it were a party hereto.
 
SECTION 6.15  No Proceedings.  The Seller hereby covenants and agrees that it
will not, at any time, petition or otherwise invoke or cause the Issuer or the
Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Issuer
or the Depositor.
 
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.
 

 
BMW FINANCIAL SERVICES NA, LLC
             
By:
                                                                  
   
Name:
   
Title:
             
By:
                                                                  
   
Name:
   
Title:
             
BMW FS SECURITIES LLC
             
By:
                                                                  
   
Name:
   
Title:
             
By:
                                                                  
   
Name:
   
Title:



 

--------------------------------------------------------------------------------

SCHEDULE I
 
Schedule of Receivables
 
[Delivered to the Owner Trustee on the Closing Date.]
 


1

--------------------------------------------------------------------------------

SCHEDULE II
 
Location of Receivable Files
 
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43026


1

--------------------------------------------------------------------------------

SCHEDULE III
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
 
In addition to the representations, warranties and covenants contained in this
Agreement, the Seller hereby represents, warrants and covenants to the Depositor
as follows on the Closing Date:
 
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables in favor of the Depositor, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Seller.
 
2. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Seller, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Seller, as secured party.
 
3. The Receivables constitute “chattel paper” (including “electronic chattel
paper” and “tangible chattel paper”) within the meaning of the applicable UCC.
 
4. The Seller has caused or will have caused, within ten (10) days after the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Receivables granted to the Depositor
hereunder.
 
5. With respect to Receivables that constitute tangible chattel paper, such
tangible chattel paper is in the possession of the Servicer, and the Servicer
(in its capacity as custodian) is holding such tangible chattel paper solely on
behalf and for the benefit of the Seller.  With respect to Receivables that
constitute electronic chattel paper, the Servicer has “control” of such
electronic chattel paper within the meaning of Section 9-105 of the applicable
UCC and the Servicer (in its capacity as custodian) is maintaining control of
such electronic chattel paper solely on behalf and for the benefit of the
Seller.  No person other than the Servicer has “control” of any Receivable that
is evidenced by electronic chattel paper.
 
6. The Servicer, in its capacity as custodian, has in its possession (i) the
original copy of each Receivable that constitutes tangible chattel paper and
(ii) the “authoritative copy” of each Receivable that constitutes electronic
chattel paper.  With respect to any Receivable constituting electronic chattel
paper, there is only one “authoritative copy” of the Receivable and with respect
to any Receivable constituting tangible chattel paper, there is no more than one
original executed copy of such Receivable.
 
7. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.
 
1

--------------------------------------------------------------------------------

8. The Seller has not authorized the filing of, and is not aware of, any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Seller to the Depositor under the
Receivables Purchase Agreement, (ii) relating to the conveyance of the
Receivables by the Depositor to the Issuer under the Sale and Servicing
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.  The Seller is not
aware of any material judgment, ERISA or tax lien filings against the Seller.
 
9. The Servicer, in its capacity as custodian, has in its possession or
“control” (within the meaning of Section 9-105 of the applicable UCC) the record
or records that constitute or evidence the Receivables.  The tangible chattel
paper or electronic chattel paper that constitute or evidence the Receivables do
not have any marks or notations indicating that they have been pledged, assigned
or otherwise conveyed to any Person other than the Seller, the Depositor, the
Issuer or the Indenture Trustee.  All financing statements filed or to be filed
against the Seller, the Depositor and the Issuer in connection with this
Agreement, the Sale and Servicing Agreement and the Indenture, respectively,
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party.”
 
10. Notwithstanding any other provision of this Agreement or any other Basic
Document, the perfection representations, warranties and covenants contained in
this Schedule III shall be continuing, and remain in full force and effect until
such time as all obligations under the Basic Documents and the Notes have been
finally and fully paid and performed.
 
11. The parties to this Agreement shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Schedule III, and shall not, without
satisfying the Rating Agency Condition with respect to each Rating Agency, waive
a breach of any of such perfection representations, warranties or covenants.
 




2